Exhibit 10.2

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

PLASMA PURCHASE AGREEMENT AMENDMENT

This Plasma Purchase Agreement Amendment (“Amendment”) is entered into and
effective as of September 13, 2006 (“Amendment Effective Date”) by and between
Nabi Biopharmaceuticals (“Nabi”), a Delaware corporation having an address at
5800 Park of Commerce Blvd., N.W., Boca Raton, Florida 33487, and Talecris
Biotherapeutics, Inc., a Delaware corporation having an address at 79 T.W.
Alexander Drive, 4101 Research Commons, Research Triangle Park, North Carolina
27709 (“Talecris”), each of which is at times referred to herein individually as
“Party” and collectively as “Parties.” The Amendment is intended to supplement
and alter the Plasma Purchase Agreement entered into on December 3, 2003 by Nabi
and Bayer HealthCare LLC (“Agreement”). The Agreement, except as amended hereby,
remains in full force and effect.

RECITALS

WHEREAS, Nabi is in the business of collecting and producing Plasma from human
donors at Nabi’s collection facilities;

WHEREAS, Nabi and Bayer HealthCare LLC entered into the Agreement on December 3,
2003;

WHEREAS, Talecris purchased certain assets of Bayer HealthCare LLC and assumed
the obligations of Bayer HealthCare LLC under the Agreement;

WHEREAS, the Parties wish to amend the Agreement with this Amendment, the
Agreement remaining in full force and effect except as amended hereby;

NOW THEREFORE, in consideration of the foregoing recitals and the covenants,
agreements and undertakings set forth herein, the sufficiency of such
consideration hereby being acknowledged, and with the intent to be legally bound
hereby, the Parties agree as follows:

A. Purchase and Sale of Plasma

1. Term of Agreement

The Initial Term of the Agreement shall terminate on December 31, 2011.

2. Quantity of Source Plasma

Commencing on the Amendment Effective Date and continuing through the end of the
Initial Term as amended, Nabi shall sell and Talecris shall purchase each
calendar year such annual minimum quantities (“Annual Minimum”) of Normal Source
Plasma (NSP) as is set forth in Schedule “A” attached hereto. Nabi agrees to
provide Talecris an eighteen (18) month rolling forecast estimating its
shipments. The first six (6) months shall be a binding forecast (“Binding



--------------------------------------------------------------------------------

Forecast”) and the remaining twelve (12) months shall constitute Nabi’s good
faith estimate of its shipments. No later than thirty (30) days prior to the
commencement of each year, the annual minimum quantity of Plasma to be purchased
will be adjusted to reflect the rolling twelve (12) month period of January
through December of the next calendar year. Nabi represents, warrants and
covenants that it will sell to Talecris the Annual Minimum. Should Nabi fail to
ship to Talecris the penalty triggering amount (“Penalty Triggering Amount”)
defined in Schedule A To Amendment, then Talecris will invoke a penalty of
[*****] times the difference between (i) Penalty Triggering Amount and (ii) the
number of liters actually delivered in said calendar year. Should Nabi exceed
the Annual Minimum quantities, then Talecris will extend Nabi a bonus of [*****]
per liter on any volume exceeding the Annual Minimum.

Under no circumstances may Nabi sell NSP from any former “Approved Bayer
Center”, hereafter referred to as “Talecris Approved Plasma Center”, to any
third party during any calendar year in the Initial Term, unless Nabi has first
supplied the Annual Minimum for that calendar year to Talecris.

B. Miscellaneous

1. Right to Notice of Transfer

In the event Nabi receives a good faith, final offer directed to the sale or
other transfer of its controlling interest in any or all of the Talecris
Approved Plasma Centers (“Transfer Offer”), either directly or through any third
person acting on Nabi’s behalf, Nabi shall, as promptly as reasonably
practicable, provide Talecris with advance notice of such Transfer Offer.
However, failure to provide such notice to Talecris shall have no effect on the
validity of such Transfer Offer, nor delay the closing of same, provided that if
any such sale or transfer to any third party occurs, Nabi shall, as a condition
thereof, require such third party to assume in full Nabi’s obligations hereunder
for the Initial Term of this Agreement.

IN WITNESS WHEREOF, the Parties hereby respectively cause this Amendment to be
executed and delivered by their duly authorized representatives, who may execute
this Amendment in counterparts, each of which shall be deemed an original and
both of which together shall constitute one instrument representing the
Amendment.

 

Talecris Biotherapeutics, Inc.   Nabi Biopharmaceuticals Signed by its duly
authorized   Signed by its duly authorized representative,   representative, By:
 

/s/ Mark J. Kuhn

  By:  

/s/ Raafat Fahim

Name:   Mark J. Kuhn   Name:   Raafat Fahim, Ph.D Title:   SVP Operations  
Title:   Sr. VP, Research, Technical and Production Operations Date:   9/13/06  
Date:   Sep 13, 2006

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE A TO AMENDMENT

 

Calendar Year

  

Annual Minimum Quantity (liters)

  

Penalty Triggering Amount

2007    [*****]   

Less than [*****]

2008    [*****]    Less than [*****] 2009    [*****]    Less than [*****] 2010
   [*****]    Less than [*****] 2011    [*****]    Less than [*****]

Notwithstanding the above, Nabi agrees to deliver per calendar quarter, the
following quantities:

 

  •   2007 is [*****] liters

  •   2008 is [*****] liters

  •   2009 is [*****] liters

  •   2010 is [*****] liters

  •   2011 is [*****] liters

 

- 3 -